Citation Nr: 1227134	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active military service from February 1981 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, wherein the RO, in pertinent part, granted service connection for bilateral hearing loss, partial loss of sense of taste, and partial loss of smell, and assigned noncompensable ratings to the aforementioned disorders, effective from November 1, 2006.  

In June 2008, the Veteran filed a notice of disagreement (NOD) in which he disagreed with the ratings assigned to his service-connected bilateral hearing loss, partial loss of sense of taste, and partial loss of smell.  A statement of the case (SOC) was issued in January 2009.  However, the Board observes that in the Veteran's May 2009 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the issue of entitlement to an initial (compensable) rating for bilateral hearing loss.  See 38 C.F.R. § 20.202 (2011).  Accordingly, the claims for initial (compensable) ratings for partial loss of sense of taste and partial loss of smell are not before the Board for appellate consideration.


FINDING OF FACT

At most, the Veteran's bilateral hearing loss is productive of Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011); 38 C.F.R. § 4.86 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2008 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." Written notice was provided in June 2008, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a January 2009 SOC and June 2012 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Barnard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Board observes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the June 2008 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA (QTC) examinations in September 2006, June 2009, and March 2012, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's defective hearing.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion. 38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Factual Background

In September 2006, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  

In September 2006, the Veteran underwent a VA audiological examination which was conducted by QTC Services.  At that time, he stated that he had experienced bilateral hearing loss since the 1990's.  He noted that he had to wear hearing aids until 2005, at which time he underwent a right stapedectomy and his hearing improved.  In regard to any functional impairment, he indicated that he had difficulty understanding conversation in meetings or with background noise.  According to the Veteran, at those times, he had to turn his head to the left because his hearing was better in that ear.   

The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 35, 30, 30, 25, and 15 decibels, respectively, with a pure tone average of 25 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 40, 30, 30, 25, and 30 decibels, with a pure tone average of 29 decibels.  Speech discrimination percentages were 96 percent, bilaterally.  The examiner interpreted the results as showing bilateral moderately severe sensorineural hearing loss, more pronounced on the left.  

In a May 2007 rating action, the RO granted service connection for bilateral hearing loss.  At that time, the RO assigned a noncompensable rating for the Veteran's service-connected bilateral hearing loss under Diagnostic Code 6100, effective from November 1, 2006.  See 38 C.F.R. § 3.400(b)(2) (the effective date of an award of service connection will be the day following the date of separation from service-if the veteran filed a claim within one year after service).


In the Veteran's June 2008 NOD, he stated that his quality of life and work performance were impaired due to his bilateral hearing loss.  He indicated that although he did not have any problems hearing during a one-on-one conversation in a quiet room, he reported that he did have problems hearing and understanding during a meeting with several participants, or while in a restaurant, or in any situation with background noise and when he could not look directly at the speaker.  

In May 2009, the Veteran submitted a copy of an audiogram report, dated in April 2009, from the Navy Medical Center in Portsmouth, Virginia.  The report contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  Speech discrimination was assessed and found to be 100 percent, bilaterally.    

In June 2009, the Veteran underwent a VA audiological examination which was conducted by QTC Services.  At that time, he stated that since his discharge, he had been employed doing office work.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 32, 25, 25, 25, and 20 decibels, respectively, with a pure tone average of 23.75 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 70, 40, 45, 35, and 35 decibels, with a pure tone average of 38.75 decibels.  Speech discrimination percentages were 96 percent in the right ear and 92 percent in the left ear.  The examiner interpreted the results as showing bilateral mixed hearing loss.   

Treatment records from the Navy Medical Center in Portsmouth, dated from September 2008 to July 2009, show that in July 2009, the Veteran underwent a left stapedectomy for left conductive hearing loss and otosclerosis.  

In March 2012, the Veteran underwent a VA audiological examination which was conducted by QTC Services.  At that time, in response to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, the examiner responded "yes."  The examiner stated that according to the Veteran, his wife would yell at him because he could not hear her.  In addition, he indicated that he had more difficulty understanding with noise in the background, such as at a restaurant.  

The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 40, 30, 35, 30, and 20 decibels, respectively, with a pure tone average of 28.75 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 65, 35, 45, 40, and 40 decibels, with a pure tone average of 40 decibels.  Speech discrimination percentages were 96 percent, bilaterally.  The examiner interpreted the results as showing sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  


III. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since November 1, 2006.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's service-connected bilateral hearing loss is rated as noncompensable under Diagnostic Code 6100.  He contends that his hearing loss constitutes a higher (compensable) disability rating.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a)

In this case, the Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  He indicates that he has trouble understanding conversation in meetings or with background noise.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, as previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.

Upon a review of the VA audiological evaluation reports, the Board notes that the audiological findings from the Veteran's September 2006 VA (QTC) evaluation translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's June 2009 VA (QTC) audiological evaluation translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's March 2012 VA (QTC) audiological evaluation translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results from the aforementioned VA (QTC) evaluations do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his September 2006, June 2009, and March 2012 VA (QTC) examinations.

In regard to the April 2009 audiogram from the Navy Medical Center in Portsmouth, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing result, the Board cannot apply the April 2009 audiology results because the audiological evaluation report does not include the necessary test findings to allow for evaluation of the Veteran's hearing loss under applicable VA rating criteria outlined above.  In this regard, although speech discrimination percentages from the April 2009 audiological evaluation are provided, the type of speech discrimination test used is not indicated.  As previously stated, 38 C.F.R. § 4.85(a) requires that the Maryland CNC list be used in calculating hearing impairment for VA purposes.  Accordingly, the April 2009 audiogram report cannot be used for rating purposes.  In addition, even assuming for the sake of argument that the Maryland CNC list was used for the Veteran's speech discrimination test in April 2009, the Board notes that the Veteran's test results do not meet the criteria for a compensable rating.       

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349. Thus, based on the above audiometric findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also Lendenmann, 3 Vet. App. at 349.  Accordingly, the Board finds that an initial (compensable) disability rating for bilateral hearing loss is not warranted.  See Lendenmann, supra.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Extraschedular Rating

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, Vet. App. 377 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In the March 2012 VA (QTC) examination report, the examiner noted that according to the Veteran, his functional impairment due to his bilateral hearing loss was that he had problems hearing his wife and that he had difficulty understanding with noise in the background, such as at a restaurant.  In addition, although the examiner responded "yes" to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, the examiner did not, however, specifically state that the Veteran was unable to work due to his bilateral hearing loss.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to hearing loss.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


